Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-35 have preliminary been cancelled.
Claims 36-58 are pending in this application.
Election/Restrictions
Applicant's election of Species 6, Fig. 4, claims 36-58 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 36-37, 40-55, and 57-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bischel et al. (US. Pat. 5,835,458).
Regarding claim 36, Bischel et al. anticipate an in-plane photonic device for use in a photonic integrated circuit with in- plane crossings of electrical connections (e.g. with wirings (814) and electrodes 810, 812) and photonic waveguides, comprising: at least one input optical waveguide (802); and at least one output optical waveguide (804); wherein the at least one input optical waveguide and the at least one output optical waveguides are positioned such that a gap (806, 807) between them separates the input and the output optical waveguide(s), and wherein the input and the output optical waveguides are configured for optical mode matching across the gap, such that an optical signal can be transmitted from the input optical waveguide to the output optical waveguide across the gap with a transmission of at least 90% and with a reflection of less than 10% (e.g. Bischel’s waveguide arrangement is configured with antireflection, therefore, it provides a very low optical loss that would yield a transmission at least higher 90% and a reflection of much less than 10%) , such that the in-plane photonic device forms an in-plane electro- photonic circuit crossing (Figs. 10, 21, 29A-B).

    PNG
    media_image1.png
    318
    437
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    348
    395
    media_image2.png
    Greyscale

Reproduced from US. Pat. 5,835,458.
Regarding claim 37, Bischel et al. further anticipate at least one of the input optical waveguides and/or at least one of the output optical waveguides comprise at least one subwavelength lensing feature (806, 807) configured for improving the optical mode matching of the optical signal across the gap (see Figs. 10, 21, 29A-B).
Regarding claims 40-43, Bischel et al. further anticipate that the gap is an electrical isolation gap configured for electrically isolating the optical waveguides; wherein the input and/or output optical waveguides comprise one or more wires configured to provide a connection to one or more bulk materials in proximity of said waveguide(s) wherein the wires are configured for forming an electrical connections between bulk materials on both sides of the waveguide(s), whereas the gap is an electrical isolation gap configured for electrically isolating the optical waveguides; wherein the input and/or the output optical waveguides are suspended from the one or more bulk materials, by the one or more wires; wherein the input optical waveguide forms an electrical connection between different bulk materials than the output optical waveguide. (see Figs. 10, 21, 29A-B).
Regarding claims 44-46, Bischel et al. further anticipate wherein the gap is configured to prevent electrical conduction across the gap; wherein the gap is configured to prevent thermal conduction across the gap; wherein the gap is configured to prevent mechanical motion across the gap. (see Figs. 10, 21, 29A-B).
Regarding claims 47-53, Bischel et al. further anticipate that the at least one subwavelength lensing feature form part of the at least one input optical waveguide and/or the at least one output optical waveguide; wherein the at least one subwavelength lensing feature is configured for lensing of the optical signal across the gap; wherein the at least one lensing feature has a different refractive index than the material of the input and/or the output optical waveguides; wherein said device is configured for lensing of an expanded or shrunken mode of the optical signal; wherein each waveguide comprises a mode converter near the gap, or at the gap (see Figs. 10, 21, 24-25, 29A-B).
Regarding claims 54-55 and 57-58, Bischel et al. further anticipate that the input and the output optical waveguides are mirror symmetric with the plane of symmetry along the center of the gap and/or wherein the input optical waveguides are identical to the output optical waveguides, but rotated 180 degrees; wherein the input and/or the output optical waveguides are slot waveguides; and a planar integrated circuit having in-plane crossings of electrical connections and photonic waveguides, the planar integrated circuit comprising one or more of the in-plane photonic devices according to claim 36; and further comprising at least one isolated part and wherein at least one of said in-plane photonic devices is configured for current supply and/or voltage control of said at least one isolated part (see Figs. 10, 21, 29A-B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38-39 and 56 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bischel et al. (US. Pat. 5,835,458).
Regarding claims 38-39, Bischel et al. disclose the claimed invention except that the gap is a subwavelength gap with a size of the gap of between λ/200 and λ/5, wherein k is the shortest wavelength of the optical signal; and wherein the size of the gap is less than 500nm or between 10 nm and 200 nm.  Bischel further teach that the “spacing” or gap between the input and output waveguides can be adjusted in different sizes according to desire the strength of lensing focusing/grating, therefore, it would have been an obvious matter of design choice to have the size of the gap to be selected/configured at plurality of different size that would overlap the above claimed sizes range of the gap, for achieving different strength of lensing/focusing/grating in optical transmission, since such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 56, in accordance with the rejection of claim 1, A et al. disclose the claimed invention except that the photonic device is configured for an optical signal with a wavelength in the range 1300 nm and 1700 nm.  Since applicant has not pointed to any criticality of such that range, it would have been obvious to the one having ordinary skill in the art at the time the invention was made would considered to have the photonic device able to working at wide range of wavelength that would including the claimed range of wavelengh, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. This rejection may be overcome by a showing of unexpected results associated with such a range.
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Berni et al. (US. Pub. 2005/0058425)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2874



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2874